DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004 144132 A to Nishimura et al.
Re-claim 1, Nishimura et al. disclose a plate spring member comprising: a compressive residual stress distribution in which a compressive residual stress of at least part of a portion having a depth from a surface within 50 µm is 500 MPa or more (as shown in figure 3 and disclosed in paragraph 29, a compressive residual stress of 700 MPa is just within a top surface of the spring), and the compressive residual stress of a portion having a depth (such as at values from about 200 µm to 300 µm as shown in figure 3) from the surface exceeding 50 µm is less than 500 MPa.  It is noted that Nishimura et al. further disclose the compressive residual stress is limited to ranges of between 2% and 30% of a 2 mm plate thickness (see paragraph 20 of the translation), which translates to 40 µm and 600 µm, and a difference in compressive residual stress between two points having a depth from the surface of 0 µm and 50 µm is defined as Δơ, and a difference in depth from the surface between the two points is defined as Δz, a value of a residual stress gradient I defined by I = Δơ + Δz is -24 to -1.8 MPa/ µm.  
As described in at least one example of Nishimura et al., a compressive residual stress of 700 MPa is present at the surface 5 of the plate spring, and will reduce to a value of zero at a depth 5a.  For a 2 mm thick plate spring, this value 5a can be anywhere from 2% to 30% of the plate thickness.  Thus this value 5a can be between 40 µm and 600 µm, which clearly encompasses the recited value of 50 µm.  Simply dividing 700 by 50 provides a residual stress gradient value of -14 MPa/ µm.  
Re-claim 2, the plate spring member includes a compressive residual stress distribution in which the compressive residual stress of at least part of a portion having a depth from the surface within 30 µm is 500 MPa or more (as just below the top surface, see figure 3), and the compressive residual stress of a portion having a depth (such as beyond 200 µm) from the surface exceeding 30 µm is less than 500 MPa. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. in view of US 2004/0016278 A1 to Douman et al.
Nishimura et al. teach in figure 1 the plate spring member is a disc spring formed in an annular shape, the disc spring has an inner peripheral surface facing an inner side in a radial direction, an outer peripheral surface facing an outer side in the radial direction, an inner peripheral edge which is an end surface on the inner side in the radial direction, and an outer peripheral edge which is an end surface on the outer side in the radial direction.   However, Nishimura et al. fail to teach the compressive residual stress distribution being imparted to the inner peripheral surface, and the compressive residual stress distribution not being imparted to the outer peripheral surface.
Douman et al. teach a disc spring that is modified to have a compressive residual stress distribution imparted to an inner peripheral surface, and the compressive residual stress distribution not imparted to the outer peripheral surface, see the embodiment of figure 6.  This is to achieve a desired result, see paragraph 40.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having imparted a compressive residual stress to the disc spring of Nishimura et al. to have done so at only inner peripheral surface as taught by Douman et al., thus achieving a desired spring response characteristic.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive.  The remarks regarding Nishimura et al. failing to definitely disclose the recited range of the residual stress gradient have been considered.  However, as noted above, Nishimura et al. provide at least one example of a plate spring with a starting residual stress at a surface that proceeds to a value of zero below the surface.  This residual stress value of zero can be carried out to various depths, ranging from 2% to upto to 30% of the plate thickness, which is between 40 µm and 600 µm for a 2 mm thick plate.  At these depths the residual stress is zero, as shown in figure 3.  As is evident from the values cited in the above rejection (such as starting with a 700 MPa surface stress to a value of zero at 50 µm), a residual stress gradient of is calculated at -14 MPa/ µmm, and as such is disclosed by Nishimura et al.  As such it is the opinion of the Office that Nishimura et al. anticipates the instant claim as amended, thus the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 29, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657